Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 were previously examined.
Claims 1-2, 4-7, 9-12, 15-18  have been amended on June 24, 2022.
Claims 3, 13-14,  have been canceled on June 24, 2022.
Claims 19-22 have been added on June 24, 2022.
Claims 1-2, 4-12, 15-22 are pending on this examination.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Claim 19 recites a limitation such as “a set of cache pipelines each coupled to a respective memory block of the set of memory blocks”


Claim 19 recites a limitation such as “another of the set of cache pipelines performing a transaction that is not an ECC scrubbing transaction”

Examiner carefully reviewed the specification and drawings.

[0083] Turning to FIG. 9, a block diagram of the L2 pipeline 900 in accordance with an example of this disclosure. As shown, the L2 pipeline 900 is a multi-stage pipeline with memory accesses occurring in stage P0 (902), ECC detection and correction occurring in stage P1 (904), various cache logic occurring in stage P2 (906), and L2 SRAM 224 access occurring in stage P3 (908).


    PNG
    media_image1.png
    352
    575
    media_image1.png
    Greyscale


Figure 9 does not show “a set of cache pipelines each coupled to a respective memory block of the set of memory blocks” as claimed

Therefore, the “a set of cache pipelines each coupled to a respective memory block of the set of memory blocks” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the ““another of the set of cache pipelines performing a transaction that is not an ECC scrubbing transaction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claim 19 recites a limitation such as “another of the set of cache pipelines performing a transaction that is not an ECC scrubbing transaction”

The recited limitation such as ““another of the set of cache pipelines …” renders this limitation indefinite because Applicant fails to define “another of the set of cache pipelines” in the recited claim.  It is unclear which set is considered “another set”.  It is unclear whether another of the set of cache pipelines is a part of the device.

The recited limitation such as “performing a transaction that is not an ECC scrubbing transaction” renders this limitation indefinite because Applicant fails to define “a transaction that is not an ECC scrubbing transaction”.  It is unclear what transaction that is required to perform.  It is unclear because the previous limitation requires that “each of the set of cache pipelines is configured to perform an error correcting code (ECC) scrubbing transaction”.  It does not indicate to perform other transaction that is not ECC scrubbing transaction. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodeheffer et al. (US 2003/0,097,608), and further in view of Chirca et al. (US 2012/0,072,796)


As per claim 19:

Rodeheffer discloses:

A device comprising:
(Rodeheffer, Figs 1-6)
(Rodeheffer, Fig. 6, Access Controller 612, Error Detection/Correction 614, and ECC Encoder 616 are coupled to memories 202-N-M, 206-N-M)

a cache memory that includes a set of memory blocks;
(Rodeheffer, Fig. 6, 202-N-M, 206-N-M)

a set of cache pipelines each coupled to a respective memory block of the set of memory blocks, 
(Rodeheffer, Fig. 6, 202-N-M (M=1 for example)

wherein each of the set of cache pipelines is configured to perform an error correcting code (ECC) scrubbing transaction on the respective memory block concurrent with 
(Rodeheffer, Fig. 6, Access Controller 612, Error Detection/Correction 614, and ECC Encoder 616)
(Rodeheffer, [0039]… An important advantage of the present invention is that the memory scrubbing schedule used by scan scheduler 210 is not dependent upon the schedule used by other memory modules 14 in memory 12 (FIG. 1))
(Rodeheffer, [0052] …Finally, the memory module of FIG. 6 includes a scheduler 610, coupled to access controller 612, for initiating reading of memory lines in the memory array in accordance with a memory scrubbing schedule. … When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)
(Rodeheffer, [0053] The advantage of the memory module of FIG. 6 is that each memory module 14 in a system 12 may be concurrently scrubbed.  Furthermore, the scan rate for each of these memory modules may be reduced because of the strengthened ECC.  Accordingly, an architecture such as that of FIG. 6 will provide acceptable MTBF rates in very large memory systems)

another of the set of cache pipelines 
(Rodeheffer, Fig. 6, 202-N-M (M=2 for example)

performing a transaction that is not an ECC scrubbing transaction;
(Rodeheffer, [0052] …Finally, the memory module of FIG. 6 includes a scheduler 610, coupled to access controller 612, for initiating reading of memory lines in the memory array in accordance with a memory scrubbing schedule. … When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)
 (remedial action when errors on that specified memory while other memories still perform scrubbing independently)



a memory controller coupled to the set of cache pipelines and configured to perform a set of ECC scrubbing transactions on the set of memory blocks based on the scrubber enable value and the delay value.
(Rodeheffer, Fig. 6, Access Controller 612, Error Detection/Correction 614, and ECC Encoder 616)
(Rodeheffer, [0039]… An important advantage of the present invention is that the memory scrubbing schedule used by scan scheduler 210 is not dependent upon the schedule used by other memory modules 14 in memory 12 (FIG. 1))
(Rodeheffer, [0052] …Finally, the memory module of FIG. 6 includes a scheduler 610, coupled to access controller 612, for initiating reading of memory lines in the memory array in accordance with a memory scrubbing schedule. … When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)
(Rodeheffer, [0053] The advantage of the memory module of FIG. 6 is that each memory module 14 in a system 12 may be concurrently scrubbed.  Furthermore, the scan rate for each of these memory modules may be reduced because of the strengthened ECC.  Accordingly, an architecture such as that of FIG. 6 will provide acceptable MTBF rates in very large memory systems)

Rodeheffer does not disclose:
control register configured to store a scrubber enable value and a delay value; 

Chirca discloses:
control register configured to store a scrubber enable value and a delay value; 
(Chirca, [0038] Control logic 602 includes a memory scrub start 604 register, a memory scrub distance 606 register, a memory scrub loop count 608 register, and a memory scrubbed delay count 610 register. Memory scrub start 604 register that is arranged to specify a starting address of a range of memory lines to be scrubbed. Memory scrub distance 606 register is arranged to specify the distance (or ending address) of the range of memory lines to be scrubbed. Memory scrub loop count 608 register is arranged to specify the number of times that the scrubbing operation is to be performed upon the defined range of memory lines. The memory scrub delay count 610 register is arranged to specify an interval between each scrubbing loop. Accordingly, the size of the range of memory to be scrubbed, the number of times the scrubbing operation is to be performed, and the delay between loops of the scrubbing operation affect the availability for other memory requestors of the memory banks containing the memory being scrubbed. Typically, the central memory arbiter 234 assigns priority for accesses to the memory verification manager 240)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Chirca’s registers into the system of Rodeheffer as an option for controlling the scrubbing scheduling.
(Chirca, [0038] Control logic 602 includes a memory scrub start 604 register, a memory scrub distance 606 register, a memory scrub loop count 608 register, and a memory scrubbed delay count 610 register. Memory scrub start 604 register that is arranged to specify a starting address of a range of memory lines to be scrubbed. Memory scrub distance 606 register is arranged to specify the distance (or ending address) of the range of memory lines to be scrubbed. Memory scrub loop count 608 register is arranged to specify the number of times that the scrubbing operation is to be performed upon the defined range of memory lines. The memory scrub delay count 610 register is arranged to specify an interval between each scrubbing loop. Accordingly, the size of the range of memory to be scrubbed, the number of times the scrubbing operation is to be performed, and the delay between loops of the scrubbing operation affect the availability for other memory requestors of the memory banks containing the memory being scrubbed. Typically, the central memory arbiter 234 assigns priority for accesses to the memory verification manager 240)


As per claim 20:

Rodeheffer further discloses:
the set of ECC scrubbing transactions includes a first group of ECC scrubbing transactions arranged in a first burst and a second group of ECC scrubbing transactions arranged in a second burst; and
(Rodeheffer, Fig. 6, Access Controller 612, Error Detection/Correction 614, and ECC Encoder 616)
(Rodeheffer, [0039]… An important advantage of the present invention is that the memory scrubbing schedule used by scan scheduler 210 is not dependent upon the schedule used by other memory modules 14 in memory 12 (FIG. 1))
(Rodeheffer, [0052] …Finally, the memory module of FIG. 6 includes a scheduler 610, coupled to access controller 612, for initiating reading of memory lines in the memory array in accordance with a memory scrubbing schedule. … When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)
(Rodeheffer, [0053] The advantage of the memory module of FIG. 6 is that each memory module 14 in a system 12 may be concurrently scrubbed.  Furthermore, the scan rate for each of these memory modules may be reduced because of the strengthened ECC.  Accordingly, an architecture such as that of FIG. 6 will provide acceptable MTBF rates in very large memory systems)

Chirca further discloses:
the delay value specifies a delay between the first burst and the second burst.
(Chirca, [0038] Control logic 602 includes a memory scrub start 604 register, a memory scrub distance 606 register, a memory scrub loop count 608 register, and a memory scrubbed delay count 610 register. Memory scrub start 604 register that is arranged to specify a starting address of a range of memory lines to be scrubbed. Memory scrub distance 606 register is arranged to specify the distance (or ending address) of the range of memory lines to be scrubbed. Memory scrub loop count 608 register is arranged to specify the number of times that the scrubbing operation is to be performed upon the defined range of memory lines. The memory scrub delay count 610 register is arranged to specify an interval between each scrubbing loop. Accordingly, the size of the range of memory to be scrubbed, the number of times the scrubbing operation is to be performed, and the delay between loops of the scrubbing operation affect the availability for other memory requestors of the memory banks containing the memory being scrubbed. Typically, the central memory arbiter 234 assigns priority for accesses to the memory verification manager 240)

In view of motivation previously stated, the claim is rejected.

As per claim 21:

Rodeheffer further discloses:

the set of ECC scrubbing transactions includes a first group of ECC scrubbing transactions arranged in a first scrub cycle and a second group of ECC scrubbing transactions arranged in a second scrub cycle; and
(Rodeheffer, Fig. 6, Access Controller 612, Error Detection/Correction 614, and ECC Encoder 616)
(Rodeheffer, [0039]… An important advantage of the present invention is that the memory scrubbing schedule used by scan scheduler 210 is not dependent upon the schedule used by other memory modules 14 in memory 12 (FIG. 1))
(Rodeheffer, [0052] …Finally, the memory module of FIG. 6 includes a scheduler 610, coupled to access controller 612, for initiating reading of memory lines in the memory array in accordance with a memory scrubbing schedule. … When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)
(Rodeheffer, [0053] The advantage of the memory module of FIG. 6 is that each memory module 14 in a system 12 may be concurrently scrubbed.  Furthermore, the scan rate for each of these memory modules may be reduced because of the strengthened ECC.  Accordingly, an architecture such as that of FIG. 6 will provide acceptable MTBF rates in very large memory systems)

Chirca further discloses:
the delay value specifies a delay between the first scrub cycle and the second scrub cycle.
(Chirca, [0038] Control logic 602 includes a memory scrub start 604 register, a memory scrub distance 606 register, a memory scrub loop count 608 register, and a memory scrubbed delay count 610 register. Memory scrub start 604 register that is arranged to specify a starting address of a range of memory lines to be scrubbed. Memory scrub distance 606 register is arranged to specify the distance (or ending address) of the range of memory lines to be scrubbed. Memory scrub loop count 608 register is arranged to specify the number of times that the scrubbing operation is to be performed upon the defined range of memory lines. The memory scrub delay count 610 register is arranged to specify an interval between each scrubbing loop. Accordingly, the size of the range of memory to be scrubbed, the number of times the scrubbing operation is to be performed, and the delay between loops of the scrubbing operation affect the availability for other memory requestors of the memory banks containing the memory being scrubbed. Typically, the central memory arbiter 234 assigns priority for accesses to the memory verification manager 240)

In view of motivation previously stated, the claim is rejected.

As per claim 22:
Chirca further discloses:
a test register configured to store at least one of: a starting address value or a count of scrub accesses in a scrub burst.
(Chirca, [0038] Control logic 602 includes a memory scrub start 604 register, a memory scrub distance 606 register, a memory scrub loop count 608 register, and a memory scrubbed delay count 610 register. Memory scrub start 604 register that is arranged to specify a starting address of a range of memory lines to be scrubbed. Memory scrub distance 606 register is arranged to specify the distance (or ending address) of the range of memory lines to be scrubbed. Memory scrub loop count 608 register is arranged to specify the number of times that the scrubbing operation is to be performed upon the defined range of memory lines. The memory scrub delay count 610 register is arranged to specify an interval between each scrubbing loop. Accordingly, the size of the range of memory to be scrubbed, the number of times the scrubbing operation is to be performed, and the delay between loops of the scrubbing operation affect the availability for other memory requestors of the memory banks containing the memory being scrubbed. Typically, the central memory arbiter 234 assigns priority for accesses to the memory verification manager 240)

In view of motivation previously stated, the claim is rejected.



Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “an apparatus, comprising: a central processing unit (CPU) core; and a cache subsystem coupled to the CPU core, the cache subsystem comprising: a first memory; a second memory; a controller coupled to the first and second memories, the controller configured to: execute a sequence of scrubbing transactions on the first memory; and execute a functional transaction that is not a scrubbing transaction on the second memory; wherein a first scrubbing transaction of the sequence of scrubbing transactions and the functional transaction are executed concurrently; a first pipeline coupled to the first memory and to the controller, the first pipeline comprising a first scrubber state machine; a second pipeline coupled to the second memory and to the controller, the second pipeline comprising a second scrubber state machine; and a scrubber control register comprising an enable field, a burst delay field, and a cycle delay field; wherein the first pipeline is configured to process the first scrubbing transaction while the second pipeline processes the functional transaction” as recited in claim 1.

The prior arts of record do not disclose “a method, comprising: providing a scrubber control register comprising an enable field, a burst delay field, and a cycle delay field; executing, using a controller, a sequence of error correcting code (ECC) scrubbing transactions on a first memory, by: in response to the enable field being asserted, beginning a countdown timer comprising a countdown value based on a value of the cycle delay field; in response to the countdown timer, asserting a stall request signal to the controller; in response to the stall request signal being asserted, preventing, by the controller, new transactions from entering a first pipeline coupled to the first memory; in response to the first pipeline being flushed of in-flight transactions, asserting, by the controller, a flush acknowledge signal: in response to the flush acknowledge signal being asserted, transmitting a scrub burst request to the controller, and in response to receiving the scrub burst request, performing, by the controller, a scrubbing transaction of the sequence of ECC scrubbing transactions by processing, by a first pipeline coupled to the first memory, the scrubbing transaction; and executing, by the controller, a functional transaction that is not an ECC scrubbing transaction on a second memory; and at the same time as the processing the sequence of scrubbing transactions, processing, by a second pipeline coupled to the second memory, the functional transaction” as recited in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111